UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7640


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEROME HARRIS, a/k/a Jerome Privott, a/k/a Michael Braxton,
a/k/a Rome,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:96-cr-00260-PJM-1)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Harris, Appellant Pro Se.             Barbara Slaymaker Sale,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome   Harris   appeals    the   district     court’s   order

denying his motion for a reduction of his sentence under 18

U.S.C. § 3582(c)(2) (2006).        Review of the record reveals that

Harris would not be entitled to a reduction because even with

the benefit of Amendment 706 of the Sentencing Guidelines his

advisory sentencing range of imprisonment would remain the same.

Accordingly, we affirm.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would    not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2